   Case 19-27812-JNP        Doc 120    Filed 09/01/21 Entered 09/01/21 16:02:29               Desc Main
                                      Document      Page 1 of 2


JEFFREY E. JENKINS *
                                     JENKINS & CLAYMAN
ERIC J CLAYMAN ○                          ATTORNEYS AT LAW                       BRANCH OFFICES
                                                                                 (BY APPOINTMENT ONLY)
        ----                             412 WHITE HORSE PIKE
RHONDI LYNN SCHWARTZ○                      AUDUBON, N.J. 08106                   1675 ROUTE 533, SUITE 102
                                                                             TRENTON/HAMILTON, N.J. 08619
                                                (856) 546-9696                               ----
* BOARD CERTIFIED-CONSUMER
BANKRUPTCY LAW-AMERICAN BOARD OF             FAX (856) 546-7013               1125 ATLANTIC AVE., SUITE 536
CERTIFICATION APPROVED BY THE                                                    ATLANTIC CITY, N.J. 08401
AMERICAN BAR ASSOCIATION                 EMAIL: mail@jenkinsclayman.com                      ----
ADMITTED TO PA & NJ BARS                                                          120 N. EIGHTH STREET
○ADMITTED TO NJ BAR                                                                 VINELAND, N.J. 08360
                                                                                             ----
                                                                               645 HIGHWAY 18, SUITE 117 B
                                                                               EAST BRUNSWICK, N.J. 08616
                                           September 1, 2021

    Honorable Jerrold N. Poslusny, U.S.B.J.
    U.S. Bankruptcy Court
    P.O. Box 2067
    Camden, NJ 08101-2067
    Sent via e-mail to: chambers_of_jnp@njb.uscourts.gov

           re:     Our Client: Sandra May
                   Chapter 13 Case No: 19-27812
                   Motion to Sell Real Estate
                   Hearing Date: September 7, 2021 at 11:00 A.M.

    Dear Judge Poslusny,

            As Your Honor is aware, this office represents Sandra May in the Chapter 13 bankruptcy
    case listed above. We have filed a Motion to Approve the Sale of property in Philadelphia and
    the motion is scheduled to be heard by Your Honor on September 7, 2021.

            Two objections were filed by two secured creditors. One objection was filed by Kyle
    Eingorn, Esquire on behalf of his client McCormick 105 LLC and this objection has been
    withdrawn. The second objection has been filed by Christian Del Toro, Esquire on behalf of his
    client PNC Bank. The objection relates to the fact that PNC Bank has a lien against the property
    to be sold and must be paid in full at settlement. We believe the proposed form of order, which is
    the Court’s standard order, addresses Mr. Del Toro’s objection and by copy of this
    correspondence we are asking Mr. Del Toro to withdraw his client’s objection.

           We respectfully request Your Honor consider this matter unopposed.

            If Mr. Del Toro’s objection is to be considered, I am not available on September 7, 2021
    due to the Jewish holiday and ask for the matter to be heard on Thursday or Friday of that week
    or the following motion day September 14, 2021. Again, we do believe that the proposed order
    does address Mr. Del Toro’s objection.
Case 19-27812-JNP       Doc 120        Filed 09/01/21 Entered 09/01/21 16:02:29   Desc Main
                                      Document      Page 2 of 2




        Thank you for your usual kind consideration


                                         Respectfully yours,

                                         /s/ Eric J Clayman
                                           Eric J Clayman

 EJC/ks
 Cc:    Isabel C. Balboa
        Christian Del Toro, Esquire
        Kyle Eingorn, Esquire
        Sandra May
